internal_revenue_service number release date index number ---------------------------- ------------- ------------------------------------------------- ------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-144473-05 date date ----------------------------------------------------- legend cooperative ------------------------------------------------------------- state member ------ ------------------------- --------------------------------------------------------------------------------- ------------------ --------------------- ----------------------- date date date dear --------------- this is in response to your request for rulings submitted on behalf of cooperative concerning the status of cooperative for purposes of sec_103 and sec_141 of the internal_revenue_code on date we issued a ruling that bonds issued by cooperative will be considered issued on behalf of its members that are political subdivisions for purposes of sec_103 on date we issued a ruling that cooperative is a wholly owned instrumentality of its members for purposes of sec_141 you have requested rulings that cooperative remains able to issue bonds on behalf of its governmental members for purposes of sec_103 and cooperative remains an instrumentality of its governmental members for purposes of sec_141 plr-144473-05 facts and representations you make the following factual representations cooperative was organized for the purpose of obtaining economical reliable wholesale electric power supplies and transmission services for its members the members cooperative also arranges for and provides technical services and training such as engineering design and planning and safety training for the members acts as a clearinghouse for information and assists members with regard to project financings cooperative was formed by specific legislative act of the members as a non-profit corporation organized under the non-profit corporation laws of state for the sole purpose of benefiting the members subsequent to date cooperative admitted additional members from state as well as members from other states cooperative also expects that in the future it will admit additional members from state and other states cooperative will amend its bylaws to provide that members including any that may be admitted in the future must be either political subdivisions of state or another state that own or are in the process of initiating electric natural_gas or communication utility systems or political subdivisions of state or another state that consume a peak load of at least megawatts primarily for their own use but the entities may also distribute such electric power to others or entities that qualify as in but are geographically remote from cooperative’s general area of operations members described in will be eligible to vote for trustees of the board but cannot serve as trustees cooperative’s powers specifically include the right to borrow on behalf of the members debt service on bonds issued by cooperative is and will continue to be payable solely out of revenues and receipts derived by cooperative from the operations of cooperative cooperative intends to issue bonds to finance all or a portion of its ownership_interest in a proposed power plant the power plant the power plant will provide a portion of future power supply needs of the members cooperative will own the power plant either alone or jointly with one or more investor-owned political subdivisions or sec_501 cooperative entities if the power plant has output capacity greater than that needed by the members cooperative will enter into long-term_contracts to sell the excess output to non-member public and private entities to the extent that any such contracts with private entities result in private_business_use sufficient to meet the private_business_use_test under sec_141 cooperative will either issue taxable debt or receive funds from the private entities the taxable debt or the funds from the private entities would be in an amount sufficient to finance the costs of the portion of the power plant allocable to such excess private_business_use plr-144473-05 on date the service issued a ruling that the income of cooperative is excludable from gross_income under sec_115 and that cooperative can terminate its exemption from federal_income_tax under sec_501 as a mutual or cooperative company cooperative may terminate its status as an organization described in sec_501 conclusion we conclude that the cooperative membership changes subsequent to date the amendments to cooperative’s bylaws the proposed power plant joint_ownership the proposed issuance of taxable debt by cooperative and cooperative’s termination of its sec_501 status will not adversely impact the ruling we issued on date that bonds issued by cooperative will be considered issued on behalf of its governmental members under sec_103 or the ruling we issued on date that cooperative is a wholly owned instrumentality of the members for purposes of sec_141 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the consequences of the proposed ownership or operation of the power plant on whether the income of cooperative continues to be excluded from gross_income under sec_115 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representative the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely assistant chief_counsel exempt_organizations employment_taxes government entities by timothy l jones senior counsel tax exempt bond branch cc
